DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph p. Mehrle on 06/30/2021.
Claim 12 (Amended) A method of operating an enterprise system comprising a mobile device, a transaction server, and an enterprise transaction device, comprising:
	registering by the mobile device a payment details information associated with an account of a user with the transaction server;
sending, by the enterprise transaction device, a Uniform Resource Locator (URL) link to 
generating, by the transaction server, a token that identifies the user, the enterprise transaction device, and the transaction based on the URL link, 
server, the token to the registered payment details information 
providing, by the transaction server, the token to the enterprise terminal device that transaction device:
presenting, by the enterprise transaction device, the token on an enterprise transaction device display;
obtaining, by by scanning 


sending, by the  mobile device, the token to the transaction server;
validating, by the transaction server, the token received from the 
processing, by the transaction server, a payment for the transaction using the payment details information associated with the account of the user and the token; and
server.

Claim 13 (Amended) The method of claim 12, 

Claim 17 (Amended) The method of claim 12 further comprising, receiving, by the mobile device, transaction details, loyalty information, and/or a receipt for the transaction indicating that the transaction is completed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention is related to performing mobile transaction. The mobile transactions are old and well known in the art. For example, PHARRIS U.S. Publication 20090254440 discloses mobile telephone transaction and Wong U.S. publication 20100138344 discloses mobile barcode and payment transactions. 
The combination of prior art Laracey U.S. Publication 20110251892, Payne U.S. Patent 5715314 and Ward U.S. Patent 8880889 neither singly or in combination  teaches: registering by the mobile device a payment details information associated with an account of a user with the transaction server; sending, by the enterprise transaction 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685